PRITCHETT, SILER & HARDY, P.C. CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION 1466 N. HIGHWAY 89, STE. 230 FARMINGTON, UTAH 84025 (801) 447-9572 FAX (801) 447-9578 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Alpine Auto Brokers, Inc. and subsidiary Salt Lake City, Utah As independent registered public accountants, we hereby consent to the use of our report dated May 12, 2015, with respect to the financial statements of Alpine Auto Brokers, Inc., and subsidiary in its registration statement on Form S-1/A relating to the registration of 350,000 shares of common stock. /s/ Pritchett, Siler & Hardy, P.C. Pritchett, Siler & Hardy, P.C. Farmington, Utah September 1, 2015
